Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00856-CV

                                     IN RE Ropal ANDERSON,
                                  Gerald Busch and Hortencia Morales

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 4, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relators filed this petition for writ of mandamus on December 10, 2014, complaining of

the trial court’s November order authorizing pre-suit depositions. See TEX. R. CIV. P. 202. On

December 11, 2014, this court granted a temporary stay of the scheduled depositions and requested

a response to the petition. The real party in interest filed a motion to dismiss the mandamus

proceeding as moot on January 7, 2015, based on the trial court’s subsequent order vacating the

order at issue in this proceeding. The respondent trial judge filed a similar motion to dismiss the

proceeding as moot on January 14, providing a copy of his order which vacated the challenged

order in its entirety.




1
 This proceeding arises out of Cause No. 2014CI15046, styled In re Matthew Hileman, pending in the 288th Judicial
District Court, Bexar County, Texas, the Honorable David A. Canales presiding.
                                                                                04-14-00856-CV


       We agree that the trial court’s subsequent order has rendered this mandamus proceeding

moot. Accordingly, the motions to dismiss are granted and the petition for writ of mandamus is

dismissed as moot.


                                               PER CURIAM




                                             -2-